820 F.2d 1224
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James DAVENPORT, Plaintiff-Appellant,v.Bill STORY, Warden; D. O. Craig, Assistant Warden; MilesMatthews, Hospital Administrator; Bureau ofPrisons, Southeast Region; and Bureau ofPrisons, U.S. Federal Prison,Defendants-Appellees.
No. 87-5191
United States Court of Appeals, Sixth Circuit.
June 22, 1987.

Before MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
Plaintiff has moved for appointment of counsel on appeal from the district court's order which dismissed plaintiff's complaint wherein plaintiff alleged that the conduct of the defendants amounted to a deliberate indifference to a serious medical need within the meaning of Estelle v. Gamble, 429 U.S. 97 (1976).  Upon consideration of the record and plaintiff's brief, this panel unanimously agrees that oral argument is unnecessary.  Fed. R. App.  P. 34(a).


2
The district court correctly dismissed this action.  Accordingly, for the reasons stated in the district court's opinion dated February 5, 1987, the judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's motion for appointment of counsel is denied.